EXHIBIT 10.7

 

EMPLOYMENT AGREEMENT OF ELIZABETH M. PENDLETON

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of the 1st day of January,
2004 by and between Eagle Financial Services, Inc., a Virginia corporation,
hereinafter called the “Corporation”, and Elizabeth M. Pendleton hereinafter
called “Employee”, and provides as follows:

 

RECITALS

 

WHEREAS, the Corporation is a bank holding company engaged in the operation of a
bank; and

 

WHEREAS, Employee has been involved in the management of the business and
affairs of the Corporation and, therefore, possesses managerial experience,
knowledge, skills and expertise in such type of business; and

 

WHEREAS, the employment of Employee by the Corporation is in the best interests
of the Corporation and Employee; and

 

WHEREAS, the parties have mutually agreed upon the terms and conditions of
Employee’s continued employment by the Corporation as hereinafter set forth;

 

TERMS OF AGREEMENT

 

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:

 

Section 1. Employment. (a) Employee shall be employed as an executive officer of
the Corporation. He shall perform such services for the Corporation and/or one
or more Affiliates as may be assigned to Employee by the Corporation from time
to time and that are commensurate with his training and experience upon the
terms and conditions hereinafter set forth.

 

(b) References in this Agreement to services rendered for the Corporation and
compensation and benefits payable or provided by the Corporation shall include
services rendered for and compensation and benefits payable or provided by any
Affiliate. References in this Agreement to the “Corporation” also shall mean and
refer to each Affiliate for which Employee performs services. References in this
Agreement to “Affiliate” shall mean any business entity that, directly or
indirectly, through one or more intermediaries, is controlled by the
Corporation.

 

Section 2. Term and Renewal. The initial term of this Agreement shall end
December 31, 2004. However, on each December 31, beginning with December 31,
2004, the term of this Agreement shall be renewed and extended by one year
unless Employee or the Corporation gives 90 days prior notice to the other in
writing that the term shall not be renewed and extended. This Agreement shall
terminate at the end of its term.

 

Section 3. Exclusive Service. Employee shall devote his best efforts and full
time to rendering services on behalf of the Corporation in furtherance of its
best interests. Employee shall comply with all policies, standards and
regulations of the Corporation now or hereafter promulgated, and shall perform
his duties under this Agreement to the best of his abilities and in accordance
with standards of conduct applicable to officers of banks.

 

Section 4. Salary. (a) As compensation while employed hereunder, Employee,
during his faithful performance of this Agreement, in whatever capacity
rendered, shall receive an annual base salary of $105,000.00 payable on such
terms and in such installments as the parties may from time to time mutually
agree upon. The Board of Directors, in its discretion, may increase Employee’s
base salary during the term of this Agreement.

 

(b) The Corporation shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Employee and the Corporation. The
Corporation shall also withhold and remit to the proper party any amounts agreed
to in writing by the Corporation and Employee for participation in any corporate
sponsored benefit plans for which a contribution is required.



--------------------------------------------------------------------------------

(c) Except as otherwise expressly set forth hereunder, no compensation shall be
paid pursuant to this Agreement in respect of any month or portion thereof
subsequent to any termination of Employee’s employment by the Corporation.

 

Section 5. Corporate Benefit Plans. Employee shall be entitled to participate in
or become a participant in all cash and non-cash employee benefit plans
maintained by the Corporation for its executive officers.

 

Section 6. Bonuses. Employee shall receive only such bonuses as the Board of
Directors, in its discretion, decides to pay to Employee.

 

Section 7. Expense Account. The Corporation shall reimburse Employee for
reasonable and customary business expenses incurred in the conduct of the
Corporation’s business. Such expenses will include business meals, out-of-town
lodging and travel expenses. Employee agrees to timely submit records and
receipts of reimbursable items and agrees that the Corporation can adopt
reasonable rules and policies regarding such reimbursement. The Corporation
agrees to make prompt payment to Employee following receipt and verification of
such reports.

 

Section 8. Personal and Sick Leave. Employee shall be entitled to the same
personal and sick leave as the Board of Directors may from time to time
designate for all full-time employees of the Corporation.

 

Section 9. Vacations. Employee shall be entitled to twenty (20) week days of
vacation leave each year which shall be taken at such time or times as may be
approved by the Corporation and during which Employee’s compensation hereunder
shall continue to be paid.

 

Section 10. Termination. (a) Notwithstanding the termination of Employee’s
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them subsequent to such termination. In addition, no termination
shall affect any liability or other obligation of either party which shall have
accrued prior to such termination, including, but not limited to, any liability,
loss or damage on account of breach. No termination of employment shall
terminate the obligation of the Corporation to make payments of any vested
benefits provided hereunder or the obligations of Employee under Sections 11, 12
and 13.

 

(b) Employee’s employment hereunder may be terminated by Employee upon thirty
(30) days written notice to the Corporation or at any time by mutual agreement
in writing.

 

(c) This Agreement shall terminate upon death of Employee; provided, however,
that in such event the Corporation shall pay to the estate of Employee the
compensation including salary and accrued bonus, if any, which otherwise would
be payable to Employee for 60 days after his death.

 

(d) (1) The Corporation may terminate Employee’s employment other than for
“Cause”, as defined in Section 10(e), at any time upon written notice to
Employee, which termination shall be effective immediately. Employee may resign
thirty (30) days after notice to the Corporation for “Good Reason”, as hereafter
defined. In the event the Employee’s employment terminates pursuant to this
Section 10(d);

 

(i) Employee shall receive a monthly amount equal to one-twelfth (1/12) his rate
of annual base salary in effect immediately preceding such termination in each
month for the remainder of the term of this Agreement at the times such payments
would have been made in accordance with Section 4(a);

 

(ii) Employee shall receive a payment in cash on the date his employment
terminates equal to the greater of (a) the amount of the highest cash bonus paid
or payable to him in respect of any of the three (3) fiscal years of the
Corporation prior to the fiscal year in which his employment terminates, and (b)
the amount of cash bonus Employee was designated to receive under the
Corporation’s annual incentive plan;

 

(iii) The Corporation shall maintain in full force and effect for the continued
benefit of the Employee for the remainder of the then current term of this
Agreement all employee welfare benefit plans and programs or arrangements in
which the Employee was entitled to participate immediately prior to such
termination, provided that continued participation is possible under the general
terms and provisions of such plans and programs. In the event that Employee’s
participation in any such or program is barred, the Corporation shall arrange to
provide the Employee with benefits substantially similar to those which the
Employee was entitled to receive under such plans and programs.



--------------------------------------------------------------------------------

(2) Notwithstanding anything in this Agreement to the contrary:

 

(i) If Employee breaches Section 11 or 12, Employee will not thereafter be
entitled to receive any further compensation or benefits pursuant to this
Section 10(d); and

 

(ii) If, while he is receiving payments under this Section 10(d), Employee
engages in a Competitive Business within the area described in Section 12(i),
such payments will cease and he will not thereafter be entitled to receive any
compensation or benefits pursuant to this Section 10(d) even though such conduct
occurs after the covenants contained in Section 12 have expired.

 

(3) The Corporation shall not be required to make payment of the Termination
Compensation or any portion thereof to the extent such payment is prohibited by
the terms of the regulations presently found at 12 C.F.R. part 359 or to the
extent that any other governmental approval of the payment required by law is
not received.

 

(4) Except as set forth in Sections 10(d)(2) and 10(d)(3), the Corporation’s
obligation to pay the Employee the compensation provided in Section 10(d)(1)
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against him or
anyone else. All amounts payable by the Corporation hereunder shall be paid
without notice or demand. Each and every payment made hereunder by the
Corporation shall be final and the Corporation will not seek to recover all or
any part of such payment from the Employee or from whosoever may be entitled
thereto, for any reason whatsoever. The Employee shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise.

 

(5) For purposes of this Agreement, “Good Reason” shall mean:

 

(i) The assignment of duties to the Employee by the Corporation which result in
the Employee having significantly less authority or responsibility than he has
on the date hereof, without his express written consent;

 

(ii) Requiring the Employee to maintain his principal office outside of a 25
mile radius of Clarke County, Virginia unless the Corporation moves its
principal executive offices to a place to which the Employee is required to
move;

 

(iii) A reduction by the Corporation of the Employee’s base salary, as the same
may have been increased from time to time;

 

(iv) The failure of the Corporation to provide the Employee with substantially
the same fringe benefits that are provided to him at the inception of this
agreement;

 

(v) The Corporation’s failure to comply with any material term of this
Agreement; or

 

(vi) The failure of the Corporation to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 14 hereof.

 

(e) The Corporation shall have the right to terminate Employee’s employment
under this Agreement at any time for Cause, within 30 days of the occurrence,
which termination shall be effective immediately. Termination for “Cause” shall
include termination for Employee’s personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, conviction of a felony or of a misdemeanor involving
moral turpitude, misappropriation of the Corporation’s assets (determined on a
reasonable basis) or those of its Affiliates, or material breach of any other
provision of this Agreement. In the event Employee’s employment under this
Agreement is terminated for Cause, Employee shall thereafter have no right to
receive compensation or other benefits under this Agreement.

 

(f) The Corporation may terminate Employee’s employment under this Agreement,
after having established the Employee’s disability by giving to Employee written
notice of its intention to terminate his employment for disability and his
employment with the Corporation shall terminate effective on the 90th day, or at
the end of accrued time off (sick, vacation, personal), after receipt of such
notice if within 90 days, or the number of available accrued days (sick,
vacation, personal), after such receipt Employee shall fail to return to the
full-time performance of the essential functions of his position (and if
Employee’s disability



--------------------------------------------------------------------------------

has been established pursuant to the definition of “disability” set forth
below). For purposes of this Agreement, “disability” means either (i) disability
which after the expiration of more than 13 consecutive weeks after its
commencement is determined to be total and permanent by a physician selected and
paid for by the Corporation or its insurers, and acceptable to Employee or his
legal representative, which consent shall not be unreasonably withheld or (ii)
disability as defined in the policy of disability insurance maintained by the
Corporation or its Affiliates for the benefit of Employee, whichever shall be
more favorable to Employee. Notwithstanding any other provision of this
Agreement, the Corporation shall comply with all requirements of the Americans
with Disabilities Act, 42 U.S.C. § 12101 et. seq.

 

(g) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Corporation’s affairs by a notice served pursuant to the
Federal Deposit Insurance Act, the Corporation’s obligations under this
Employment Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Corporation may in its discretion (i) pay Employee all or part of the
compensation withheld while its contract obligations were suspended, and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.

 

(h) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Corporation’s affairs by an order issued under the Federal
Deposit Insurance Act or the Code of Virginia, all obligations of the
Corporation under this Employment Agreement shall terminate as of the effective
date of the order, but vested rights of the parties shall not be affected.

 

(i)(1) If Employee’s employment is terminated without Cause or if he resigns for
Good Reason within one year after a Change of Control shall have occurred, then
on or before Employee’s last day of employment with the Corporation, the
Corporation shall pay to Employee as compensation for services rendered to the
Corporation and its Affiliates a cash amount (subject to any applicable payroll
or other taxes required to be withheld) equal to the excess, if any, of 299% of
Employee’s “annualized includable compensation for the base period”, as defined
in Section 280G of the Internal Revenue Code of 1986 (the “Code”), over the
total amount payable to Employee under Section 10(d) provided that, at the
option of Employee, the cash amount required to be paid hereby shall be paid by
the Corporation in equal monthly installments over the twenty-four (24) months
succeeding the date of termination, payable on the first day of each such month.

 

(2) For purposes of this Agreement, a Change of Control occurs if, after the
date of this Agreement, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation’s directors other than a result of an issuance
of securities initiated by the Corporation, or open market purchases approved by
the Board of Directors, as long as the majority of the Board of Directors
approving the purchases is a majority at the time the purchases are made; or
(ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Corporation before such events cease to constitute a
majority of the Corporation’s Board, or any successor’s board, within two years
of the last of such transactions. For purposes of this Agreement, a Change of
Control occurs on the date on which an event described in (i) or (ii) occurs. If
a Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.

 

(3) It is the intention of the parties that no payment be made or benefit
provided to Employee pursuant to this Agreement that would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and any
regulations thereunder, thereby resulting in a loss of an income tax deduction
by the Corporation or the imposition of an excise tax on Employee under Section
4999 of the Code. If the independent accountants serving as auditors for the
Corporation on the date of a Change of Control (or any other accounting firm
designated by the Corporation) determine that some or all of the payments or
benefits scheduled under this Agreement, as well as any other payments or
benefits on a Change of Control, would be nondeductible by the Company under
Section 280G of the Code, then the payments scheduled under this Agreement will
be reduced to one dollar less than the maximum amount which may be paid without
causing any such payment or benefit to be nondeductible. The determination made
as to the reduction of benefits or payments required hereunder by the
independent accountants shall be binding on the parties. Employee shall have the
right to designate within a reasonable period, which payments or benefits will
be reduced; provided, however, that if no direction is received from Employee,
the Corporation shall implement the reductions in its discretion.

 

Section 11. Confidentiality/Nondisclosure. Employee covenants and agrees that
any and all information concerning the customers, businesses and services of the
Corporation of which he has knowledge or access as a result of his association
with the Corporation in any capacity, shall be deemed confidential in nature and
shall not, without the proper written consent of the



--------------------------------------------------------------------------------

Corporation, be directly or indirectly used, disseminated, disclosed or
published by Employee to third parties other than in connection with the usual
conduct of the business of the Corporation. Such information shall expressly
include, but shall not be limited to, information concerning the Corporation’s
trade secrets, business operations, business records, customer lists or other
customer information. Upon termination of employment Employee shall deliver to
the Corporation all originals and copies of documents, forms, records or other
information, in whatever form it may exist, concerning the Corporation or its
business, customers, products or services. In construing this provision it is
agreed that it shall be interpreted broadly so as to provide the Corporation
with the maximum protection. This Section 11 shall not be applicable to any
information which, through no misconduct or negligence of Employee, has
previously been disclosed to the public by anyone other than Employee.

 

Section 12. Covenant Not to Compete. During the term of this Agreement and
throughout any further period that he is an officer or employee of the
Corporation, and for a period of twelve (12) months from and after the date that
Employee is (for any reason) no longer employed by the Corporation or for a
period of twelve (12) months from the date of entry by a court of competent
jurisdiction of a final judgment enforcing this covenant in the event of a
breach by Employee, whichever is later, Employee covenants and agrees that he
will not, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, co-partner or in any other individual or representative
capacity whatsoever: (i) engage in a Competitive Business anywhere within a
fifty (50) mile radius of the location of the Corporation’s principal executive
offices on the date Employee’s employment terminates; or (ii) solicit, or assist
any other person or business entity in soliciting, any depositors or other
customers of the Corporation to make deposits in or to become customers of any
other financial institution conducting a Competitive Business; or (iii) induce
any individuals to terminate their employment with the Corporation or its
Affiliates. As used in this Agreement, the term “Competitive Business” means all
banking and financial products and services, excluding insurance or financial
firms unless owned by a competing bank, that are substantially similar to those
offered by the Corporation on the date that Employee’s employment terminates. A
“Competitive Business” also means any business in which the Bank is competing as
of the date hereof. Employee’s obligations under this Section 12 shall terminate
on the date a Change of Control occurs.

 

Section 13. Injunctive Relief, Damages, Etc. Employee agrees that given the
nature of the positions held by Employee with the Corporation, that each and
every one of the covenants and restrictions set forth in Sections 11 and 12
above are reasonable in scope, length of time and geographic area and are
necessary for the protection of the significant investment of the Corporation in
developing, maintaining and expanding its business. Accordingly, the parties
hereto agree that in the event of any breach by Employee of any of the
provisions of Sections 11 or 12 that monetary damages alone will not adequately
compensate the Corporation for its losses and, therefore, that it may seek any
and all legal or equitable relief available to it, specifically including, but
not limited to, injunctive relief and Employee shall be liable for all damages,
including actual and consequential damages, costs and expenses, including legal
costs and actual attorneys’ fees, incurred by the Corporation as a result of
taking action to enforce, or recover for any breach of, Section 11 or Section
12. The covenants contained in Sections 11 and 12 shall be construed and
interpreted in any judicial proceeding to permit their enforcement to the
maximum extent permitted by law. Should a court of competent jurisdiction
determine that any provision of the covenants and restrictions set forth in
Section 12 above is unenforceable as being overbroad as to time, area or scope,
the court may strike the offending provision or reform such provision to
substitute such other terms as are reasonable to protect the Corporation’s
legitimate business interests.

 

Section 14. Binding Effect/Assignability. This Employment Agreement shall be
binding upon and inure to the benefit of the Corporation and Employee and their
respective heirs, legal representatives, executors, administrators, successors
and assigns, but neither this Agreement, nor any of the rights hereunder, shall
be assignable by Employee or any beneficiary or beneficiaries designated by
Employee. The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business, stock or assets of the Corporation, by
agreement in form and substance reasonably satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in its entirety. Failure of
the Corporation to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement. As used in this Agreement,
“Corporation” shall include any successor to its business, stock or assets as
aforesaid which executes and delivers the agreement provided for in this Section
14 or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

 

Section 15. Governing Law. This Employment Agreement shall be subject to and
construed in accordance with the laws of Virginia.

 

Section 16. Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Employment Agreement shall not affect the validity
or enforceability of any other provisions hereof, and this Employment Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.



--------------------------------------------------------------------------------

Section 17. Notices. Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Corporation to its registered office or in the case of Employee to his last
known address.

 

Section 18. Entire Agreement.

 

(a) This Employment Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes any and all other
agreements, either oral or in writing, among the parties hereto with respect to
the subject matter hereof.

 

(b) This Employment Agreement may be executed in one or more counterparts, each
of which shall be considered an original copy of this Agreement, but all of
which together shall evidence only one agreement.

 

Section 19. Amendment and Waiver. This Employment Agreement may not be amended
except by an instrument in writing signed by or on behalf of each of the parties
hereto. No waiver of any provision of this Employment Agreement shall be valid
unless in writing and signed by the person or party to be charged.

 

Section 20. Case and Gender. Wherever required by the context of this Employment
Agreement, the singular or plural case and the masculine, feminine and neuter
genders shall be interchangeable.

 

Section 21. Captions. The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.

 

IN WITNESS WHEREOF, the Corporation has caused this Employment Agreement to be
signed by its duly authorized officer and Employee has hereunto set his hand and
seal on the day and year first above written.

 

   

EAGLE FINANCIAL SERVICES, INC.

   

By:

 

/S/ JOHN R. MILLESON

--------------------------------------------------------------------------------

   

Title:

 

President

ATTEST:

       

/S/ KALEY P. CROSEN

--------------------------------------------------------------------------------

           

EMPLOYEE

   

/S/ ELIZABETH M. PENDLETON (SEAL)

--------------------------------------------------------------------------------

   

Elizabeth M. Pendleton

ATTEST:

       

/S/ KALEY P. CROSEN

--------------------------------------------------------------------------------

       